Title: From Alexander Hamilton to Samuel Hodgdon, 18 November 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir:
            NY. Nor. 18. 99
          
          I enclose to you lists of Articles furnished by Col. Parker to Captain Bishop’s Company. I request you to take immediate measures for replacing to Col. Parker the articles thus furnished. Let your charge be made agt. the company of Captain Bishop.
          Captain McRea of the second regiment of Artillerists and Engineers is recruiting at Alexandria in Virginia. He writes to me that he is destitute of Tents and Camp Utensils. I request that you will immediately supply him with camp utensils for a full company—
          W—
          Mr. Hodgdon—
        